United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2000
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                                Jason Wayland Blunt

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: April 13, 2020
                                Filed: May 12, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________
PER CURIAM.

       Jason Blunt (“Blunt”) appeals the district court’s1 revocation of his supervised
release and imposition of a 10-month term of imprisonment to be followed by 43


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
months on supervised release. While on supervised release, Blunt was arrested for
domestic abuse resulting in bodily injury. The day after the arrest, the government
filed a petition for revocation, asserting a “[n]ew law violation – domestic assault.”
At the revocation hearing, the government presented pictures, videos, and police
officer testimony describing the victim’s injuries and her statements to officers on the
night of the incident. The body-cam video of a third officer’s interview with the
victim and the tape of the 911 call were also admitted. The victim testified on behalf
of Blunt and recanted her prior statements. She claimed that she had been intoxicated
and provided different explanations for her injuries.

       Blunt argues there was insufficient evidence of a violation of his supervised
release conditions. We review a district court’s decision to revoke supervised release
for abuse of discretion and underlying factual findings for clear error. United States
v. Salsberry, 825 F.3d 499, 500–01 (8th Cir. 2016). Blunt contends that the district
court should have ignored the victim’s statements to officers and believed her in-court
recantation. The court was not required to accept the victim’s recantation. In light
of the evidence in the record and the testimony given by the officers who responded
to the victim’s 911 call, the court did not clearly err in finding the victim’s recantation
not credible. United States v. Lillybridge, 944 F.3d 990, 993 (8th Cir. 2019) (per
curiam) (quotation omitted) (explaining that “when the district court concludes that
a recantation is not believable, it is almost impossible for an appellate court to hold
that a district judge’s rejection, on credibility grounds, of the testimony of a live
witness is clearly erroneous”). Because there was sufficient evidence to establish by
a preponderance that Blunt had committed a domestic battery, the district court did
not abuse its discretion in revoking Blunt’s supervised release. We affirm.
                         ______________________________




                                           -2-